Title: From Thomas Jefferson to Timothy Pickering
From: Jefferson, Thomas
To: Pickering, Timothy


               
                  Sunday Jan. 15. 04.
               
               Th: Jefferson presents his compliments to mr Pickering and will send him tomorrow Louis XIVth.’s charter to Crozat, the book having been sent to the Secy. of state’s office to have copies of the charter made out, and the office being closed till tomorrow. he will thank mr Pickering for the return of the paper sent him, when perused, as it was a rough draught & no copy retained, and these papers are now in a course of copying to be sent by mr Bearing.
            